Citation Nr: 1045485	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the neck, claimed as throat cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 
1969.  The record shows that he served in Vietnam during the 
Vietnam Era.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge at the RO in Detroit, Michigan, in April 2010.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.  He is 
presumed to have been exposed to an herbicide agent during 
military service.  

2.  The medical evidence shows that the Veteran was found in 
April 2007 to have squamous cell cancer of the neck which is 
likely a respiratory cancer.  

3.  There is no affirmative evidence showing that the Veteran's 
cancer was not caused by his presumed exposure to an herbicide 
agent during his military service.  


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the neck, 
claimed as throat cancer, is presumed, based on the Veteran's 
exposure to an herbicide agent during military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have 
been satisfied in the present case, the Board is not precluded 
from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2010).  This is 
so because the Board is taking action favorable to the Veteran by 
granting the issue at hand.  As such, this decision poses no risk 
of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability, medical evidence, or 
in some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Veteran's service personnel records show that he served in 
Vietnam during the Vietnam Era.  Therefore, he is presumed to 
have been exposed to an herbicide agent, e.g., Agent Orange.  38 
C.F.R. §§ 3.309(e), 3.313 (2010).  Further, service connection 
may be presumed for certain listed diseases as due to herbicide 
exposure, including respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), absent affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  

The Veteran's service treatment records are silent for any 
complaints, clinical findings, or diagnosis indicative of any 
respiratory or neck cancer.  

VA clinic records show that the Veteran was first evaluated for a 
right neck mass in April 2007.  An ear, nose, and throat 
consultant in May 2007 noted that the Veteran had a four-month 
history of a right neck mass that had been increasing and 
decreasing in size.  The records show that he had a history of 
smoking 1-2 packs of cigarettes per day for 43 years, as well as 
a history of drinking 6-7 beers ("or so") per week.  A needle 
biopsy in June 2007 revealed poorly differentiated large cell 
carcinoma, favoring squamous cell.  Computed tomography of the 
neck and chest in June 2007 was reportedly negative, except for 
the right neck mass, as was triple endoscopy in July 2007.  The 
Veteran underwent a right neck dissection in August 2007, and 
subsequently received chemotherapy and radiotherapy.  The 
treatment records indicate that no primary was ever identified.  

As part of VA's duty to assist the Veteran, the Board in 2010 
requested a specialist opinion from the Veterans Health 
Administration (VHA) as to the probable location of the Veteran's 
primary cancer, including the likelihood that the primary was a 
respiratory cancer (of the lung, bronchus, larynx, or trachea).  
See 38 C.F.R. § 20.901 (2010).  

An opinion was received in July 2010 from a 
hematologist/oncologist at a VA Medical Center.  The specialist 
noted that the Veteran's history of smoking and drinking are 
definite risk factors for head and neck cancer and "likely 
outweighs the agent orange exposure as the most identifiable 
contributing cause of the head and neck cancer."  The specialist 
further stated, "[i]n conclusion, it is my professional opinion 
that some service connectedness is appropriate for this disease, 
and in relationship to his military service.  I would use 10% 
service connectedness for agent orange exposure, 30-50% for 
military service in Vietnam in general."  

In August 2010, the Board requested that the specialist provide a 
clarification of the earlier opinion.  Specifically, the 
specialist was asked the likelihood that the Veteran's cancer was 
a respiratory cancer, as contemplated by the law and VA's 
regulations.  

Later in August 2010, the same specialist submitted an addendum 
to the earlier opinion, stating that the Veteran, "is best 
summarized as having a head and neck cancer of unclear origin."  
He noted that, "[h]ead and neck cancers include laryngeal 
cancer.  The second most likely diagnosis is that he had a 
[squamous cell carcinoma] of the lung as his primary source, 
which would also fit the category of a 'respiratory cancer'."  
The physician concluded that, "[the Veteran] in all likelihood 
had a respiratory cancer based on the pathology and distribution 
of his cancer lesions."  

Subject to the provisions of 38 C.F.R. § 3.307(d), then, service 
connection for the Veteran's cancer of the neck is presumed.  
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board notes that the 
specialist's initial opinion stated that the Veteran's history of 
smoking and drinking "likely outweighs the agent orange 
exposure" as the cause of his cancer.  In this regard, the Board 
is cognizant that § 3.307(d)(1) states that, "[t]he expression 
'affirmative evidence to the contrary' will not be taken to 
require a conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not incurred in 
service."  

The Board observes that the specialist's statement as to the 
likelihood that the Veteran's history of smoking and drinking was 
the cause of his cancer is far from conclusive.  In his addendum, 
the physician seemed to place greater weight on herbicide 
exposure as the cause and declined to assign relative percentages 
to the possible causes for the Veteran's cancer.  Thus, the Board 
finds that the specialist's opinions do not present "affirmative 
evidence to the contrary" regarding the cause of the Veteran's 
cancer.  

Therefore, affording the Veteran the benefit of the doubt, the 
Board concludes that service connection for his squamous cell 
cancer of the neck is presumed to be due to his presumed 
herbicide exposure during service.  38 U.S.C.A. § 5107(b).  
Accordingly, the criteria for service connection are met.  


ORDER

Service connection for squamous cell carcinoma of the neck, 
claimed as throat cancer, is granted.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


